Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/18/2022 with respect to claim(s) 1-20 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly discovered prior art, Hasegawa US 20180175419, will be used to reject the amended limitation ”subsequent to detecting the fault in the multi-injector system” in claims 1, 12, and 16.
The applicant argues on pages 8 and 9 of the remark filed that “Katano merely teaches a 
fuel cell system including a fuel cell stack 22, a single injector (62) … As indicated by the Office, Katano fails to teach a multi-injector system, or fault detection in a multi-injector system”. The applicant also argues that “Leo is cited by the Office as teaching a fuel cell system having a multi-injector system that includes redistribution of flow of fuel from a first injector to a second injector in response to a detected fault in the first injector. Fault detection in one of the injectors is determined employing electronic circuitry that detects one of the following conditions: normal, open circuit, short to power, and short to ground”. The applicant continue to argue that “the Office merely indicates that Leo teaches determining a fault condition in one of the injectors ... There is no teaching in Leo of a fault detection that includes comparing actuation commands and pressure measurements, and thus there can be no teaching related to the actuation commands to the plurality of hydrogen injectors are greater than a first threshold and the pressure in the anode system is less than a second threshold, as recited in Applicant's claim”. The applicant further argues that “The Office asserts that Chu provides some teaching related to controlling an opening frequency of a hydrogen injection solenoid valve group based upon a pressure difference between a hydrogen inlet pressure sensor and an idling pressure sensor (See Chu, pg. 1, last paragraph). However, Chu is concerned with monitoring anode pressure in a fuel cell stack module, and controlling operation of a pressure relief solenoid valve 60 and/or a safety relief valve 110 to prevent an overpressure condition. Chu merely describes recording a fault code in the event of a system shutdown, but provides no description of the fault. As such, Chu fails to provide any teaching that informs a person having ordinary skill in the art about detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors, as recited in Applicant's claim 1”.
The Office respectfully disagrees and submits that Katano teaches a fuel cell system 
including a fuel cell stack and an injector ([0082], [0083]). 
Leo teaches fault detection in a multi-injector system, and Leo’s system can detect a fault in one of the hydrogen injector ([0004]). The pressure sensor and the controller can diagnose a failed regulator, and the controller can sense a pressure drop and take appropriate action(s) that may include shutdown, turning on an indicator, or other actions ([0013]). The system can compare and determine the difference between the commanded Hydrogen flow and the desired Hydrogen flow of one of the injectors, and this aspect of the invention enables for the redistribution of Hydrogen flow under faulted conditions of any injector in the fuel system ([0025], [0026]). It is cited in Leo that “Similar to Step S2.15 of the first injector 18a, the
controller 22 determines the difference between the desired H2 flow and the commanded H2 flow and passes this value on to the next injector 18 in the fuel system 10 in Step S2.16.
Specifically, this value of 20% is used by the controller 22 to determine the minimum value when the second injector 18b is in the normal condition, and to determine the difference
between the commanded H2 flow and the desired H2 flow of the second injector 18b in Step S2.16”, [0025]; and “the invention enables for the redistribution of H2 flow under faulted conditions of any injector 18 in the fuel system 10 (i.e., the first and/or second injectors 18a, 18b)”, [0026]. Leo ’s system can determine pressure of the injectors, and it can also determine the difference between the commanded Hydrogen flow and the desired Hydrogen flow of one of the injectors. When the system detected a fault in one of the injectors, and the system redistribute the flow of Hydrogen fuel to another injector.
Chu teaches the actual power is used for controlling the opening of the valve to control the amount of hydrogen supply, the system can determine whether the output power is greater than the previous set value (Page 2, [11]; Page 3, [06] and [07]), and the controller can control the hydrogen injection solenoid valve when the pressure difference between hydrogen and air pressure is less than a second threshold (Page 1, [03]; Page 3, [15]). It is cited in Chu that “The system controller is further connected to the safety pressure relief valve, and is configured to control the safety pressure relief valve to release pressure when the first pressure signal is greater than a first set value and less than or equal to a second set value”, (Page 3, [15]).
	Therefore, a person with ordinary skill in the art would combine Katano, Leo, Chu, and the newly discovered prior art, Hasegawa. This combination would disclose a fuel cell system with a multi-injector system that can detect a fault in one of the hydrogen injectors, and execute an alternating command of the hydrogen injectors following the detection of fault in the multi-injector system. 

The applicant also argues on pages 14 and 15 in regards to claims 3 and 4 that “a third threshold related to a pressure difference for controlling an opening frequency of a hydrogen injection solenoid valve group, as taught by Chu, in no way informs a person having ordinary skill in the art about detecting a fault associated with the first of the hydrogen injectors when the first time-rate change in the pressure in the anode system is less than a third threshold”. 
The Office respectfully disagrees and submits that Chu’s system can accurately control pressure difference and hydrogen injection to an anode inlet of the fuel cell (Page 1, [04], [06], [09]; Page 2, [01], [02]; Page 5, [01]). The system can also detect fault in one of the hydrogen injection solenoid valves, and can activate the alternating other injection solenoid valve following detection of the fault in one of the hydrogen injection solenoid valves. (Page 6, [02], [09]). It is cited in Chu that “When it is determined that the pressure difference is greater than or equal to the second threshold and less than the third threshold, the amount of change in controlling the opening frequency of the hydrogen injection solenoid valve group 30 is changed”, (Page 2, [04]; Page 7, [02]). Therefore, Chu’s system can control precision of hydrogen injection, can activate alternating other hydrogen injection solenoid valve subsequent to detecting the fault in one of the multi-injector system, and can control amount of change in the opening frequency of the hydrogen injection solenoid valve when it is determined that the pressure difference is greater than or equal to the second threshold less than the third threshold.

The applicant continue to argue on pages 14 and 15 in regards to claims 3, 4, and 5 that “Katano's on- off valve 50 is a liquid control valve that is part of a gas-liquid separator 27 that communicates with a gas-liquid exhaust path 64 that leads to a diluter 26 and is employed in expelling liquid water to prevent flooding of the fuel cell system ... Applicant's hydrogen injectors are arranged to supply pressurized hydrogen to the anode from a hydrogen tank, whereas Katano's on-off (liquid) valve 50 leads to a diluter 26 and is employed in expelling liquid water to atmosphere. Furthermore, Applicant's hydrogen injectors are arranged in parallel to supply pressurized hydrogen to the anode from a hydrogen tank, whereas Katano's on-off (liquid) valve 50 is arranged in series with the hydrogen injector”.
The Office respectfully disagrees and submits that Katano’s system supplies hydrogen fuel gas to the anode of the fuel cell system ([0005]). The injector can supply hydrogen fuel gas from the fuel gas supply source to the fuel cell at a controlled pressure ([0045], [0053]). The injector has two states, the valve open state for time period To and the valve closed state for time period Tc ([0084]). The control unit controls the operating state of the injector according to the opening and closing of the on-off valve ([0102]). When the pressure of the fuel gas circulation system is set high, a higher volume of hydrogen gas passed through the fuel cell system ([0005]), and therefore, the pressure level of the fuel gas circulation system affects the amount of hydrogen gas that can pass through the fuel cell system. The fuel cell system’s anode exhaust gas path is connected to the hydrogen gas supply path, and the control unit controls the solenoid of the on-off valve and opens and closes the on-off valve. Based on the hydrogen gas pressure detected, the control unit perform control of the opening and closing operations of the on-off valve and the control of the operation of the injector ([0101]). The opening and closing of the on-off valve affects the supply of hydrogen fuel gas to the fuel cell system through the fuel gas injector since the control unit controls the operating state of the injector according to the opening and closing of the on-off valve ([0102], [0110]). It is cited in Katano that “the control unit 70 references the valve map Mv, and opens and closes the on-off valve 50 based on the integrated value of the power generation volume of the fuel cell 22. Then, the control unit 70 controls the operating state of the injector 62 according to the opening and closing of the on-off valve 50”, ([0102]). 

Independent claims 12 and 16 are not patent eligible for at least the reasons stated above with respect to claim 1.
	Claims 2-11 are a dependent of claim 1, claims 13-15 are a dependent of claim 12, and claims 17-20 are a dependent of claim 16, and thus, the dependent claims 2-11, 13-15, and 17-20 are also patent ineligible over the same reasons set forth in independent claims 1, 12, and 16. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689” and “Chu CN 108550880”, in further view of “Hasegawa US 20180175419”. 
As to claim 1, Katano teaches “A method for monitoring a fuel cell system including a 
fuel cell and an anode system (Figure 1; [0025]; [0045]) that are arranged to supply electric power to an external load circuit (Figure 1; [0097]; [0098]), the method comprising: monitoring, via a pressure sensor, pressure in the anode system ([0025]), wherein the anode system includes an injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of the fuel cell ([0084]).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors arranged to supply pressurized hydrogen to an anode of the fuel cell; and detecting a fault in a hydrogen injector”.
Leo teaches “a multi-injector system including plurality of hydrogen injectors arranged 
to supply pressurized hydrogen to an anode of the fuel cell ([0002]); and detecting a fault in a hydrogen injector ([0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold”.
	Chu teaches “the actuation commands to the hydrogen injector is greater than a first threshold (Page 2, [11]; Page 3, [06]; Page 3, [07] teaches “The hydrogen fuel cell vehicle hydrogen control system as described above, wherein, preferably, the system controller is configured to control the hydrogen when the actual output power is greater than a first power value. The solenoid valve is opened once in the first time interval and kept for a set time”; i.e., the actual power is used for controlling the opening of the valve to control the amount of hydrogen supply. Chu’s system can determine whether the output power is greater than the previous set value) and the pressure in the anode system is less than a second threshold (Page 3, [03]; Page 7, [2] teaches “The system controller 10 is specifically configured to control the spray when the pressure difference is greater than or equal to the first threshold and less than the second threshold”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano and Leo in view of Chu. This combination would improve the efficiency of fuel cell stack output, and fuel cell stack life will be extended (Chu, Page 1, [03]).
	The combination of Katano, Leo and Chu does not explicitly teach “monitoring actuation commands to the plurality of hydrogen injectors; detecting a fault in the multi-injector system when the actuation commands to the plurality of hydrogen injectors are greater than a first threshold and the pressure in the anode system is less than a second threshold; and detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors”.
	Hasegawa teaches “monitoring actuation commands to the plurality of hydrogen injectors ([0007]; [0034]); detecting a fault in the multi-injector system when the actuation commands to the plurality of hydrogen injectors are greater than a first threshold ([0005]; [0007] teaches “The controller is configured to detect closing failure in the injectors by using driving commands for the injectors and the pressure measured by the pressure measurer. The controller is configured to perform a normal mode in which one of the injectors is driven in a case where a needed power for the fuel cell stack is lower than a predetermined value, and perform a high load mode in which two or more of the injectors are driven when the needed power is equal to or higher than the predetermined value”; [0009]; [0046]; i.e., for a low load, the consumption rate of hydrogen fuel gas is relatively low; however for a high load, the consumption of the hydrogen fuel gas is high, thus, the needed power to pump fuel is also high. The driving commands cause the injectors to pump more fuels at a higher power and supply more hydrogen fuel gas as the consumption rate is relatively fast at a high load) and the pressure in the anode system is less than a second threshold ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0032]); executing an alternating actuation of the hydrogen injectors of the multi-injector system and monitoring, via the pressure sensor, pressure in the anode system subsequent to detecting the fault in the multi-injector system ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors ([0032]; [0034]; [0046]; [0049] teaches “a configuration in which the pressure sensor 40 is provided upstream of the injectors INJ_1, INJ_2, ... , INJ_N and closing failure is detected by monitoring variation in an injector upstream side pressure measured by the pressure sensor 40 during the operation of the injector may be employed”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 3, the combination of Katano, Leo, Chu and Hasegawa teaches the 
claimed limitations as discussed in Claim 1.
Katano teaches “the hydrogen injector of the injector system based upon the 
pressure in the anode system ([0085]) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0101]; [0102]; [0111]; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is less than a threshold ([0005]; [0114]; [0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “the hydro injectors of the multi-injector system; and detecting a fault in a hydrogen injector”.
	Leo teaches “the hydro injectors of the multi-injector system including plurality of hydrogen injectors ([0002]); and detecting a fault in a hydrogen injector ([0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system is less than a third threshold”.
	Chu teaches “the pressure in the anode system is less than a third threshold (Page 1, [09]; Page 5, [01]; Page 6, [02], [09]; Page 7, [02] teaches “the pressure difference is greater than or equal to the second threshold and less than the third threshold”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu. This combination would improve the efficiency of fuel cell stack output, and fuel cell stack life will be extended (Chu, Page 1, [03]).
	The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors”.
	Hasegawa teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 4, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 3.
	Katano teaches “the first of the hydrogen injector when the first time-rate change in the pressure in the anode system ([0005]; [0085]; [0101]; [0102]; [0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); fluidic flow through the first of the hydrogen injector ([0045]); and the pressure in the anode system is less than a threshold ([0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “detecting the fault in a hydrogen injector”.
	Leo teaches “detecting the fault in a hydrogen injector ([0002]; ([0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system is less than the third threshold”.
	Chu teaches “the pressure in the anode system is less than the third threshold (Page 1, [09]; Page 5, [01]; Page 6, [02], [09]; Page 7, [02] teaches “the pressure difference is greater than or equal to the second threshold and less than the third threshold”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano and Leo in view of Chu. This combination would improve the efficiency of fuel cell stack output, and fuel cell stack life will be extended (Chu, Page 1, [03]).
	The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault associated with the first of the hydrogen injectors; and detecting a fault associated with fluidic flow through the first of the hydrogen injectors”.
	Hasegawa teaches “detecting the fault associated with the first of the hydrogen injectors; and detecting a fault associated with fluidic flow through the first of the hydrogen injectors ([0007]; [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 5, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 1.
	Katano teaches “the hydrogen injector based upon the pressure in the anode system ([0085]; [0158]): determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0101]; [0102]; [0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative ([0120]; Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	Katano does not explicitly teach “one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors”.
Hasegawa teaches “detecting the fault in one of the hydrogen injectors of the multi-
injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault associated with the first of the hydrogen injectors ([0007]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 6, the combination of Katano, Leo, Chu, Hasegawa teaches the claimed 
limitations as discussed in Claim 5.
	Katano teaches “the first of hydrogen injector when the first time-rate change in the pressure in the anode system ([0005]; [0101]; [0102]; [0111]; [0114]; [0158]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative (Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	The combination of Katano and Chu does not explicitly teach “detecting a fault in a hydrogen injector”.
	Leo teaches “detecting a fault in a hydrogen injector ([0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Katano and Chu in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault 
associated with the first of the hydrogen injectors; and detecting a fault in the first of the hydrogen injectors”.
Hasegawa teaches “detecting the fault associated with the first of the hydrogen 
injectors; and detecting a fault in the first of the hydrogen injectors ([0007]; [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 7, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 1.
	Katano teaches “the hydrogen injector based upon the pressure in the anode system ([0085]) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); determining a second time-rate change in the pressure in the anode system ([0016]; i.e., Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	Katano does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and one of the first and second hydrogen injectors”.
	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and one of the first and second hydrogen injectors ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injector; and detecting a fault associated with one of the first and second hydrogen injectors”.
	Hasegawa teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injector; and detecting a fault associated with one of the first and second hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 8, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 7.
	Katano teaches “the hydrogen injector based upon the comparing of the first and second time-rate changes in the pressure in the anode system ([0005]; [0016]; [0085]; [0101]; [0102]; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8), and the first time-rate change of the pressure in the anode system is less than the second time-rate change in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano and Chu does not explicitly teach “one of the first and second hydrogen injectors, and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the first and second hydrogen injectors, and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
The combination of Katano, Leo and Chu does not explicitly teach “detecting the fault 
associated with the first of the hydrogen injectors; and detecting a fault in the first of the hydrogen injectors”.
	Hasegawa teaches “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector ([0007]; [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 9, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 1.
Katano teaches “determining a hydrogen flowrate into the anode system ([0045]; 
([0114]; [0144]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); an electrical power output from the fuel cell ([0096]); and controlling the external load circuit to transfer electric power (Figure 1; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”).”
	The combination of Katano and Chu does not explicitly teach “determining a maximum hydrogen flowrate into the anode system based upon the fault in the multi-injector system; determining a maximum allowable electrical power output from the fuel cell based upon the maximum hydrogen flowrate into the anode system; the electric power is limited to the maximum allowable electrical power output from the fuel cell”.
	Leo teaches “determining a maximum hydrogen flowrate into the anode system ([0002]; [0004]; [0013]; [0020] teaches “The maximum H2 flow per injector is determined by the controller 22”; [0025]; [0026]); determining a maximum allowable electrical power output from the fuel cell based upon the maximum hydrogen flowrate into the anode system ([0002] teaches “If all injectors are open, the maximum amount of H2 will flow and the fuel cell will output maximum power”; [0016] teaches “the fault condition of short to ground will be an open state failure mechanism in which the maximum hydrogen flow exists”; [0020]); and the electric power is limited to the maximum allowable electrical power output from the fuel cell ([0016]; [0017] teaches “If the injector 18 is detected to have failed shorted to ground, this means that the injector 18 is always on. This effectively limits operation to power levels above 20%. By knowing that the injector 18 is always open, the algorithm of the invention accounts for this additional flow can successfully control operation of the fuel cell at any level above this limit”; i.e., the fuel cell will output maximum power when all injectors are open, and allow the maximum amount of H2  to flow. However, if the injector 18 is always on, this limits operation to power levels above 20%, and operation of the fuel cell can be controlled by knowing the injector 18 is always on [0002]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
The combination of Katano and Chu does not explicitly teach “based upon the fault in 
the multi-injector system”.
	Hasegawa teaches “based upon the fault in the multi-injector system ([0007]; [0018]; [0030]; i.e., the main stop valve blocks or allows the supply of the hydrogen gas from the hydrogen tank, and the failure state of one of the hydrogen injectors of the multi-injector system affects the amount of output power that can be generated from the fuel cell system). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

	As to claim 11, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 1.
	Katano teaches “monitoring, via the pressure sensor, pressure in the anode system comprises monitoring, via the pressure sensor, pressure in the anode system between the injector system and the anode ([0025]; [0084]).”
	The combination of Katano, Chu and Hasegawa does not explicitly teach “the multi-injector system”.
	Leo teaches “the multi-injector system ([0002]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Chu and Hasegawa in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).

As to claim 12, Katano teaches “A fuel cell system arranged to supply electric 
power to an electric power circuit (Figure 1; [0097]; [0098]), comprising: an anode system including injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of a fuel cell ([0025]; [0085]); a pressure sensor disposed in the anode system ([0025]; [0085]); and a controller operably coupled to the hydrogen injector and in communication with the pressure sensor, the controller including an instruction set, the instruction set executable ([0025]; [0098]; [0130]), to: monitor, via the pressure sensor, pressure in the anode system ([0025]); and monitor, via the pressure sensor, pressure in the anode system (Figure 1; [0025]; [0045]).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors; and detect a fault in a hydrogen injector”.
	Leo teaches “a multi-injector system including plurality of hydrogen injectors; and detect a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold”.
	Chu teaches “the actuation commands to the hydrogen injector is greater than a first threshold (Page 2, [11]; Page 3, [06]; Page 3, [07] teaches “The hydrogen fuel cell vehicle hydrogen control system as described above, wherein, preferably, the system controller is configured to control the hydrogen when the actual output power is greater than a first power value. The solenoid valve is opened once in the first time interval and kept for a set time”; i.e., the actual power is used for controlling the opening of the valve to control the amount of hydrogen supply. Chu’s system can determine whether the output power is greater than the previous set value) and the pressure in the anode system is less than a second threshold (Page 3, [03]; Page 7, [2] teaches “The system controller 10 is specifically configured to control the spray when the pressure difference is greater than or equal to the first threshold and less than the second threshold”).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano and Leo in view of Chu. This combination would improve the efficiency of fuel cell stack output, and fuel cell stack life will be extended (Chu, Page 1, [03]).
	The combination of Katano, Leo and Chu does not explicitly teach “command actuation of  the plurality of hydrogen injectors; detecting a fault in the multi-injector system when the commanded actuations of the plurality of hydrogen injectors are greater than a first threshold and the pressure in the anode system is less than a second threshold; executing an alternating actuation of the hydrogen injectors of the multi-injector system and monitor, via the pressure sensor, pressure in the anode system subsequent to detecting the fault in the multi-injector system; and detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors”.
	Hasegawa teaches “command actuation of  the plurality of hydrogen injectors ([0007]; [0034]); detecting a fault in the multi-injector system when the commanded actuations of the plurality of hydrogen injectors are greater than a first threshold ([0005]; [0007] teaches “The controller is configured to detect closing failure in the injectors by using driving commands for the injectors and the pressure measured by the pressure measurer. The controller is configured to perform a normal mode in which one of the injectors is driven in a case where a needed power for the fuel cell stack is lower than a predetermined value, and perform a high load mode in which two or more of the injectors are driven when the needed power is equal to or higher than the predetermined value”; [0009]; [0046]; i.e., for a low load, the consumption rate of hydrogen fuel gas is relatively low; however for a high load, the consumption of the hydrogen fuel gas is high, thus, the needed power to pump fuel is also high. The driving commands cause the injectors to pump more fuels at a higher power and supply more hydrogen fuel gas as the consumption rate is relatively fast at a high load); and the pressure in the anode system is less than a second threshold ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0032]); executing an alternating actuation of the hydrogen injectors of the multi-injector system and monitor, via the pressure sensor, pressure in the anode system subsequent to detecting the fault in the multi-injector system ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detect a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors ([0032]; [0034]; [0046]; [0049] teaches “a configuration in which the pressure sensor 40 is provided upstream of the injectors INJ_1, INJ_2, ... , INJ_N and closing failure is detected by monitoring variation in an injector upstream side pressure measured by the pressure sensor 40 during the operation of the injector may be employed”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 13, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098]), the hydrogen injector based 
upon the pressure in the anode system ([0085]) comprises the instruction set executable to: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0101]; [0102]; [0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first of the hydrogen injector when the first time-rate change in the pressure in the anode system is less than a threshold ([0005]; [0114]; [0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “the hydrogen injectors of the multi-injector system; and detect a fault in a hydrogen injector”.
	Leo teaches “the hydrogen injectors of the multi-injector system; and detect a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Chu does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detect a fault associated with the first of the hydrogen injectors”.
	Hasegawa teaches “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detect a fault associated with the first of the hydrogen injectors ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0032]). 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 14, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098]), the hydrogen injector based 
upon the pressure in the anode system ([0085]) comprises the instruction set executable to: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0101]; [0102]; [0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative (Figure 8; [0120]; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	Katano does not explicitly teach “one of the hydrogen injectors of the multi-injector system; and the first of the hydrogen injectors; and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system; and the first of the hydrogen injectors; and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Chu does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors”.
Hasegawa teaches “detect the fault in one of the hydrogen injectors of the multi-
injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault associated with fluidic flow through the first of the hydrogen injectors ([0007]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 15, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098]),  the hydrogen injector based 
upon the pressure in the anode system ([0085]) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); determining a second time-rate change in the pressure in the anode system ([0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; i.e., Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	Katano does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detect a fault in a hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detect a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Chu does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detect a fault associated with one of the first and second hydrogen injectors”.
Hasegawa teaches “detect the fault in one of the hydrogen injectors of the multi-
injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detect a fault associated with one of the first and second hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault associated with the first of the hydrogen injectors ([0007]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

	Claims 2, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689”, “Chu CN 108550880”, and “Hasegawa US 20180175419, in further view of and “Sinha US 20170324106”.
As to claim 2, the combination of Katano, Leo, Chu and Hasegawa teaches the 
claimed limitations as discussed in Claim 1.
	Leo teaches “the fault detected in the hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
	The combination of Katano, Leo, and Chu does not explicitly teach “communicating the fault detected in the one of the hydrogen injectors to a controller”.	
	Hasegawa teaches “communicating the fault detected in the one of the hydrogen injectors to a controller ([0007]; [0034]; [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.
 	The combination of Katano, Leo, Chu and Hasegawa does not explicitly teach “a second controller”.	
	Sinha teaches “a second controller ([0022] teaches “The fuel cell based propulsion system 20 may include one or more fuel storage vessels 22, 23, as well as power converters or related electronics 25, electrical storage devices 27 ( e.g., batteries, ultra-capacitors or the like), one or more controllers 30 that provide operational management”).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo, Chu and Hasegawa in view of Sinha. This combination would improve the efficiency for the system to compare a measured electrical characteristic to one or more thresholds and accurately indicate a non-system event (Sinha, [0007]).

As to claim 16, Katano teaches “A method for monitoring a fuel cell system 
arranged to supply electric power to an external load circuit (Figure 1; ([0007]; [0097]), the method comprising: monitoring, via a pressure sensor, pressure in the anode system ([0025]), wherein the anode system includes an injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of the fuel cell ([0084]); monitoring actuation commands to hydrogen injector ([0130] teaches “the feedback control of the injector 62 is performed with a signal representing the difference between the hydrogen gas pressure Po measured by the pressure sensor 66b on the downstream side of the injector 62 and the target pressure as the feedback signal”; [0155]); to control flow of hydrogen into the anode system, wherein the actuation commands include a pulsewidth-modulated duty cycle command ([0154] teaches “the element which supplies the pressure adjusted fuel gas to the fuel cell 22 is the injector 62 which is capable of PWM control”).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in a hydrogen injector”.
	Leo teaches “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the plurality of hydrogen injectors are greater than a first threshold and the pressure in the anode system is less than a second threshold”.
	Chu teaches “the actuation commands to the hydrogen injector  is greater than a first threshold and the pressure in the anode system is less than a second threshold (Page 2, [11]; Page 3, [06]; Page 3, [07] teaches “The hydrogen fuel cell automobile hydrogen control system as described above, wherein, preferably, the system controller is configured to control the hydrogen when the actual output power is greater than a first power value. The solenoid valve is opened once in the first time interval and kept for a set time”; i.e., the actual power is used for controlling the opening of the valve to control the amount of hydrogen supply. Chu’s system can determine whether the output power is greater than the previous set value), and the pressure in the anode system is less than a second threshold (Page 3, [03]; Page 7, [2] teaches “The system controller 10 is specifically configured to control the spray when the pressure difference is greater than or equal to the first threshold and less than the second threshold”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano and Leo in view of Chu. This combination would improve the efficiency of fuel cell stack output, and fuel cell stack life will be extended (Chu, Page 1, [03]).
The combination of Katano, Leo and Chu does not explicitly teach “monitoring actuation 
commands to the plurality of hydrogen injectors; detecting the fault associated with the first of the hydrogen injectors; and detecting a fault in the first of the hydrogen injectors”.
	Hasegawa teaches “monitoring actuation commands to the plurality of hydrogen injectors to control flow of hydrogen into anode system ([0007]; [0032]; [0034]); detecting a fault in the multi-injector system ([0007]); detecting a fault in the multi-injector system when the commands to the plurality of hydrogen injectors are greater than a first threshold ([0005]; [0007] teaches “The controller is configured to detect closing failure in the injectors by using driving commands for the injectors and the pressure measured by the pressure measurer. The controller is configured to perform a normal mode in which one of the injectors is driven in a case where a needed power for the fuel cell stack is lower than a predetermined value, and perform a high load mode in which two or more of the injectors are driven when the needed power is equal to or higher than the predetermined value”; [0009]; [0046]; i.e., for a low load, the consumption rate of hydrogen fuel gas is relatively low; however for a high load, the consumption of the hydrogen fuel gas is high, thus, the needed power to pump fuel is also high. The driving commands cause the injectors to pump more fuels at a higher power and supply more hydrogen fuel gas as the consumption rate is relatively fast at a high load) and the pressure in the anode system is less than a second threshold ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0032]); and executing an alternating actuation of the hydrogen injectors of the multi-injector system and monitoring, via the pressure sensor, pressure in the anode system subsequent to detecting the fault in the multi-injector system ([0007] teaches “The controller is configured to output a driving command to each of the injectors under a condition that the normal mode is to be performed, and detect closing failure in one injector driven under the driving command when the pressure measured by the pressure measurer after a time point at which the driving command is output is lower than a predetermined threshold”; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors ([0032]; [0034]; [0046]; [0049] teaches “a configuration in which the pressure sensor 40 is provided upstream of the injectors INJ_1, INJ_2, ... , INJ_N and closing failure is detected by monitoring variation in an injector upstream side pressure measured by the pressure sensor 40 during the operation of the injector may be employed”); and communicating the fault detected in the one of the hydrogen injectors to a controller ([0007]; [0043]; [0043]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo and Chu in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.
	The combination of Katano, Leo, Chu and Hasegawa does not explicitly teach “a second controller”.
	Sinha teaches “a second controller ([0022]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo, Chu and Hasegawa in view of Sinha. This combination would improve the efficiency for the system to compare a measured electrical characteristic to one or more thresholds and accurately indicate a non-system event (Sinha, [0007]).

As to claim 17, the combination of Katano, Leo, Chu, Hasegawa, and Sinha teaches 
the claimed limitations as discussed in Claim 16.
	Katano teaches “the hydrogen injector based upon the pressure in the anode system ([0085]) comprises: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0085]; [0101]; [0102]; [0111]; [0114] teaches “the pressure decrease rate”; i.e., flow for time-rate change in the pressure); and the first of the hydrogen injector when the first time-rate change in the pressure in the anode system is less than a threshold ([0005]; [0114]; [0124]; i.e., the pressure is less than a threshold); fluidic flow through the first of the hydrogen injectors when the first time-rate change in the pressure in the anode system is less than a threshold ([0045]; [0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	The combination of Katano, Chu and Sinha does not explicitly teach “one of the hydrogen injectors of the multi-injector system; and detecting a fault associated with fluidic flow through the hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system; and detecting a fault associated with fluidic flow through the hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano and Sinha in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo, Chu and Sinha does not explicitly teach “detecting the fault in the one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the fluidic flow through the first of the hydrogen injectors”.
	Hasegawa teaches “detecting the fault in the one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; ([0007]; [0032]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault associated with fluidic flow through the first of the hydrogen injectors ([0007]; [0034]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo, Chu and Sinha in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 18, the combination of Katano, Leo, Chu, Hasegawa, and Sinha teaches 
the claimed limitations as discussed in Claim 16.
Katano teaches “the hydrogen injector based upon the pressure in the anode 
system ([0085]) comprises: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0085]; [0101]; [0102]; [0111]; [0114]; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative (Figure 8; [0120]; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	The combination of Katano, Chu and Sinha does not explicitly teach “one of the hydrogen injectors of the multi-injector system; and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system; and the first of the hydrogen injectors; and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Chu and Sinha in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo, Chu and Sinha does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors”.
Hasegawa teaches “detecting the fault in one of the hydrogen injectors of the multi-
injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with the first of the hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo, Chu and Sinha in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 19, the combination of Katano, Leo, Chu, Hasegawa, and Sinha teaches 
the claimed limitations as discussed in Claim 16.
Katano teaches “the hydrogen injector based upon the pressure in the anode 
system ([0085]) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0005]; [0101]; [0102]; [0111]; [0114] teaches “the pressure decrease rate”; i.e., flow for time-rate change in the pressure); determining a second time-rate change in the pressure in the anode system during actuation of a second of the hydrogen injector ([0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano, Chu and Sinha does not explicitly teach “one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Chu and Sinha in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo, Chu and Sinha does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with one of the first and second hydrogen injectors”.
Hasegawa teaches “detecting the fault in one of the hydrogen injectors of the multi-
injector system based upon the pressure in the anode system during the alternating actuation of the hydrogen injectors; and detecting a fault associated with one of the first and second hydrogen injectors ([0007]; [0034] teaches “in order to avoid the insufficient supply of hydrogen due to a problem in the operation of the injector in which the closing failure is detected, when the closing failure detection control is performed, a hydrogen supply pressure (fuel supply pressure) is increased in advance to a predetermined value (for example, an upper limit pressure that can be commanded by the controller 30)”; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo, Chu and Sinha in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

As to claim 20, the combination of Katano, Leo, Chu, Hasegawa, and Sinha teaches 
the claimed limitations as discussed in Claim 19.
	Katano teaches “the hydrogen injector based upon the comparing of the first and second time-rate changes in the pressure in the anode system ([0005]; [0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; [0085]; [0101]; [0102]; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8), and the first time-rate change of the pressure in the anode system is less than the second time-rate change in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano, Chu and Sinha does not explicitly teach “one of the first and second hydrogen injectors, and detecting a fault in a hydrogen injector”.
	Leo teaches “one of the first and second hydrogen injectors, and detecting a fault in a hydrogen injector ([0002]; [0004]; [0025]; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Chu and Sinha in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo, Chu and Sinha does not explicitly teach “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector”.
	Hasegawa teaches “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector ([0007]; [0034]; i.e., the system can issue more than one commands, and the controller issues a driving command to each of the injectors for normal operations. After the closing failure of the injector is detected, the controller issue another driving command to increase a hydrogen fuel supply pressure); and detecting a fault associated with the first of the hydrogen injectors ([0007]).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo, Chu and Sinha in view of Hasegawa. This combination would improve fuel efficiency by controlling the number of injectors to be driven, and reducing the injector drive electric power at a low load.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689”, “Chu CN 108550880” and “Hasegawa US 20180175419, in further view of “Specht US 20060204802”.
As to claim 10, the combination of Katano, Leo, Chu and Hasegawa teaches the claimed 
limitations as discussed in Claim 9.
Katano teaches “the fuel cell system is arranged to supply electric power via the 
external power circuit (Figure 1; [0097]; [0098]).”
	The combination of Katano, Chu, Hasegawa does not explicitly teach “the maximum allowable electrical power output from the fuel cell”.
	Leo teaches “the maximum allowable electrical power output from the fuel cell ([0002] teaches “If all injectors are open, the maximum amount of H2 will flow and the fuel cell will output maximum power”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Chu and Hasegawa in view of Leo. This combination would improve the reliability of the fuel system by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo,  Chu and Hasegawa does not explicitly teach “supply electric power to an actuator, and controlling the actuator.
Specht teaches ““supply electric power via the external power circuit to an 
actuator, and controlling the actuator “([0068] teaches “Control unit 30, upon being powered by power source 14, secondary battery 32, and/or fuel cell stack 33, can control the operation of actuator 26”; [0084] teaches “Primary battery 114 can initially provide power to actuator 126 (via control unit 130)”).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Katano, Leo, Chu, and Hasegawa in view of Specht. This combination would increase a power level which will be sufficient to operate the actuator, and fuel flow can be efficiently controlled (Specht, [0009], [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/             Primary Examiner, Art Unit 2863